                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:19CV51

AAPCO SOUTHEAST, INC.,              )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                        ORDER
                                    )
EB SOMERSET, LP,                    )
                                    )
      Defendant.                    )
____________________________________)

       This matter is before the Court upon Defendant’s Motion for Summary Judgment. The

motion is fully briefed and ripe for disposition.

FACTUAL BACKGROUND

       This matter involves a dispute over construction work performed by Plaintiff and general

contractor AAPCO Southeast, Inc. at an apartment complex located in Charlotte, North Carolina

(“the Property”). Defendant EB Somerset, LP owns the Property. On December 31, 2018,

Plaintiff filed this action in Mecklenburg County Superior Court seeking damages for breach of

contract and to foreclose on its purported lien. Defendant timely removed this case to this Court

on the basis of diversity jurisdiction. The Complaint alleges that Defendant did not pay Plaintiff

all that it was due for the work it performed under the construction contract.

       On October 31, 2017, Defendant executed the construction contract at issue with

“AAPCO Group” and Richard “Stan” Dobner who purportedly signed on behalf of that entity.

Mr. Dobner is the president of the Plaintiff, AAPCO Southeast, Inc. “AAPCO Group” is

identified as “Contractor” throughout the construction contract.




                                                    1
        Plaintiff purportedly first worked on the Property in December of 2017. By the summer

of 2018, Plaintiff installed straight stairs even though the construction contract called for curved

stairs, allegedly with the consent of the owner’s agent, but without any written change order as

required by the construction contract. Accordingly, a dispute arose when Plaintiff demanded

payment for the work which Defendant allegedly never approved.1 On August 27, 2018, Plaintiff

filed a claim of lien on real property for what it alleges it is due.

DISCUSSION

        Summary Judgment is only appropriate where there is “no genuine dispute as to any

material fact.” Fed. R. Civ. P. 56(a). A fact is material if it will affect the outcome of the case.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The dispute is genuine if a reasonable

jury could return a verdict for the nonmoving party. Id. The moving party bears the burden of

coming forward with proof of the absence of any genuine issues of material fact. Celotex Corp.

v. Catrett, 477 U.S. 317, 321 (1986). When ruling on a summary judgment motion, a court

must view the evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “Where the record taken as a whole could

not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial.” Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In the end, the

question posed by a summary judgment motion is whether the evidence “is so one-sided that one

party must prevail as a matter of law.” Anderson, 477 U.S. at 252.

        Defendant argues that there is no enforceable contract with the Plaintiff and the Plaintiff

lacks standing to sue because its legal name does not appear on the contract.2 Defendant cites


1
 Defendant’s agent at the time denies that he approved the change.
2
 Moreover, Plaintiff cannot assert a lien claim with no enforceable contract. See Water’s Edge Builders, LLC v.
Longa, 715 S.E.2d 193, 196 (N.C. Ct. App. 2011) (“To establish a valid claim of lien under § 44A-8, an enforceable
contract must exist between the parties.”).

                                                        2
Plaintiff’s 30(b)(6) corporate representative (who was Mr. Dobner), who admits that it appears

that the contract is between Defendant and AAPCO Group, not Plaintiff. (See Doc. No. 12-2, pp.

21:5-16, 42: 13-18, and 101:15-18).

        Plaintiff argues that Defendant was fully aware that it was entering into a contract with

the Plaintiff. It contends that the “AAPCO Group” logo is used as a marketing name for the

company, and that the contract contained that name in error. Plaintiff points to the bid proposal,3

the pay applications,4 the change orders,5 and the lien waivers,6 all of which reference the

Plaintiff. Most importantly, Defendant made payment by check to “AAPCO Southeast, Inc.”

(Doc. No. 13-3, pp. 4, 8).

         Viewing the evidence and inferences from the evidence in the light most favorable to the

Plaintiff, the Court finds that a genuine issue of material fact exists as to whether a contract was

entered into between Defendant and Plaintiff.

        IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment is

hereby DENIED.


                                             Signed: August 22, 2019




3
  The bid proposal states that “All correspondence, contracts and payments are to be in the name AAPCO Southeast,
Inc.” (Doc. No. 13-1, p. 6).
4
  The pay applications were made to “EB Somerset LP” from “AAPCO Southeast, Inc.” (Doc. No. 13-3).
5
  Doc. No. 13-4.
6
  Doc. No. 13-3.

                                                        3
